Court of Appeals
                            First District of Texas
                                   BILL OF COSTS

                                    No. 01-13-00721-CV

                                     Bruce I. Schimmel

                                            v.

   Gary McGregor, Teri McGregor, Kris Hall, Soledad Pineda, Larry Bishop, Cynthia Bishop,
                    George Clark, Deborah Clark, and Carol Severance

           NO. 2013-05146 IN THE 113TH DISTRICT COURT OF HARRIS COUNTY



TYPE OF FEE         CHARGES             PAID/DUE             STATUS              PAID BY
   MT FEE             $10.00            09/30/2014            E-PAID               APE
   MT FEE             $10.00            07/25/2014            E-PAID               ANT
   MT FEE             $15.00            07/24/2014            E-PAID               ANT
   MT FEE             $10.00            12/16/2013            E-PAID               ANT
E-TXGOV FEE           $5.00             11/22/2013            E-PAID               APE
   MT FEE             $10.00            11/04/2013            E-PAID               APE
E-TXGOV FEE           $5.00             11/04/2013            E-PAID               APE
E-TXGOV FEE           $5.00             10/25/2013            E-PAID               ANT
   MT FEE             $10.00            10/23/2013            E-PAID               APE
E-TXGOV FEE           $5.00             10/23/2013            E-PAID               APE
E-TXGOV FEE           $5.00             10/14/2013            E-PAID               ANT
   MT FEE             $10.00            10/10/2013            E-PAID               ANT
E-TXGOV FEE           $5.00             10/10/2013            E-PAID               ANT
E-TXGOV FEE           $5.00             09/23/2013            E-PAID               ANT
   MT FEE             $10.00            09/23/2013            E-PAID               ANT
CLK RECORD           $644.00            09/03/2013             PAID                ANT
E-TXGOV FEE           $5.00             08/28/2013            E-PAID               ANT
   FILING            $175.00            08/28/2013            E-PAID               ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $944.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this May 14, 2015.